Broyles, J.
1. The court did not err in admitting testimony as to the dying declarations of the deceased; the foundation for such testimony having been properly laid.
2. The charges complained of in the second and third grounds of the amendment to the motion for a new trial are not erroneous for any of the reasons assigned.
3. There was no material error in the following charge: “Dying declarations constitute one of the exceptions to the rule of hearsay evidence; the rule being that hearsay evidence is ordinarily rejected. Their admission is founded on the necessity of the ease, and the reason that being made in view of impending death, when the hope of life is extinguished and the retributions of eternity are at hand, they stand upon the same plane of solemnity as statements made under oath. They are admissible only when made by a person in the article of death, who is conscious of his condition, and great caution is necessary in the use of this kind of evidence.” Campbell v. State, 11 Ga. 353, 374; Mitchell v. State, 71 Ga. 128 (2); Roberts v. State, 138 Ga. 815, 816 (76 S. E. 361). The only error in the above charge is one of which the defendant can not complain, as it was distinctly to his advantage. Since the adoption of the provisions of the code which deal with the admissibility of dying declarations, it is not incumbent upon or proper for the court, in charging on that subject, to instruct the' jury that “great caution is necessary in the use of this kind of evidence.” Jefferson v. State, 137 Ga. 382, 389 (73 S. E. 499).
*752Decided March 24, 1916.
Conviction of manslaughter; from Washington superior court-judge Hardeman. November 8, 1915.
John R. Cooper, B. T. Rawlings, for plaintiff in error.
R. Lee Moore, solicitor-general, contra.
4. The verdict was authorized by the evidence, no material error of law appears, and the court did not err in overruling the motion for a new trial. Judgment affirmed.